Citation Nr: 1418863	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-29 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968; he died in November 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2010, a statement of the case was issued in October 2011, and a substantive appeal was received in October 2011.

The appellant requested a Board hearing; however, she failed to appear for the scheduled May 2012 hearing.


FINDINGS OF FACT

1.  The Veteran died in November 2008 of glioblastoma multiforme (GFM).  

2.  The Veteran's active service included duty in the Republic of Vietnam, and he is presumed to have been exposed to herbicides during service.  

3.  The Veteran was awarded the Purple Heart and the Combat Infantryman Badge (CIB).

4.  GBM was not manifested during the Veteran's active duty service or for many years thereafter, nor is this condition otherwise related to the Veteran's active duty service, including exposure to herbicides.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the appellant was sent a letter in December 2009, prior to adjudication of the claim, that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish an effective date.  Such letter complied with Hupp.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and obtaining an opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains the Veteran's service treatment and personnel records, as well as the Veteran's death certificate, post-service reports of private treatment, and treatise information from the appellant.  The Board has carefully reviewed the statements of the appellant and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

As part of the duty to assist an appellant in a claim for DIC based on service connection for the cause of death, VA has a duty to obtain a medical opinion.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (interpreting 38 U.S.C.A. § 5103A(a)).  A medical opinion has been sought pertaining to a relationship between an in-service shrapnel wound and GBM.  Medical opinions have not been sought with regard to a relationship between GBM and malaria, and GBM and herbicides.  As discussed below, the evidence does not show a diagnosis of malaria, nor any relationship between GBM and herbicide exposure.  Medical opinions could not service to substantiate these claims.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked, even under McLendon or Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2). 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Criteria & Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant has three theories of entitlement in support of her claim for the cause of the Veteran's death.  It is noted that GBM, a brain tumor, was diagnosed in 2007 and his immediate cause of death in November 2008 was due to GBM.  

Initially, the appellant asserts that the Veteran's GBM is as a result of a fragment wound he received to his head during active service.  See VA Form 21-534 received in October 2009.  The appellant asserts that the Veteran suffered a traumatic brain injury from his combat wounds which developed into a brain tumor.  It is noted, however, that prior to his death, the Veteran filed a claim for compensation in August 2008, subsequent to his diagnosis of GBM, and he did not claim GBM due to active service.  As detailed, the Veteran described his shrapnel wound in a September 2008 statement, but made no assertion that such injury caused his GBM.  

An August 29, 1967 service treatment record reflects that the Veteran was treated for a gunshot wound (FGW) of the sacral area and left preauricular area.  DPC was performed in the sacral area and the wounds were healed.  He was evacuated for evaluation of hearing loss in the left ear secondary to blast injury.  The diagnosis was FGW left preauricular area and sacral area.  He was discharged on September 1, 1967.  

An August 1968 Report of Medical History reflects the examiner's notation of "no significant findings."  

In August 2008, the Veteran filed a claim for compensation for, in pertinent part, shrapnel wound to head.  In a September 2008 statement, the Veteran asserted that while serving in Vietnam he crossed over a wire which caused a grenade to come out of a can.  He sustained shrapnel to his temple.  

In May 2011, a VA neurologist reviewed the claims folder and opined that there is no recognized relationship between head trauma or shrapnel wounds and the subsequent development of glioblastoma.  

Pursuant to 38 U.S.C.A. § 1154(b) , under such regulatory provision, if the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  The Veteran's DD Form 214 reflects that he had one year of service in the Republic of Vietnam and received the CIB and Purple Heart.  Thus, it is established that the Veteran engaged in combat with enemy forces and § 1154(b) is for application.

While it is clear that the Veteran engaged in combat during his Vietnam service and sustained a gunshot wound to his sacral area and left preauricular area resulting in receipt of the Purple Heart, the evidence does not establish that such injury resulted in residuals nor that such injury resulted in the development of GBM.

The private treatment records on file dated in 2007 and 2008 reflect a diagnosis of GBM and treatment thereof, but there is no reference to residuals from a gunshot wound.

The Board accepts the May 2011 VA opinion as being the most probative medical evidence on the subject, as it is based on review of the claims folders and is based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998).  Moreover, the appellant has not submitted any medical evidence in support of a relationship between head trauma or shrapnel wounds and the development of GBM.  

The appellant's second theory of entitlement is that the Veteran's GBM developed as a result of exposure to herbicides.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  As the Veteran had active service in the Republic of Vietnam during the applicable period, it is presumed that he was exposed to herbicides during active service.

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012); see also Notice, 79 Fed. Reg. 20,308-13 (April 11, 2014).  The Secretary has specifically determined that there is no positive association between exposure to herbicides and the development of brain cancer.  See 79 Fed. Reg. 20,308-13 (April 11, 2014); Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924-28 (August 10, 2012), and Disease Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  In making this determination, the Secretary relied on reports received from the National Academy of Sciences, as well as all other sound medical and scientific information and analyses available.  Id.; see also 38 U.S.C.A. § 1116(b)(2).  There is no other medical evidence of record to rebut the conclusion that there is no positive association between exposure to Agent Orange and the development of brain cancer.

Thus, despite the Veteran's conceded exposure to an herbicide agent, presumptive service connection is not for application, as he did not have a presumptive disability prior to his death.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Again, the Veteran served in Vietnam during his period of honorable service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed previously, his GBM does not trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange.  38 C.F.R. § 3.309(e).  The appellant has not otherwise submitted any evidence in support of her assertion that his GBM is due to herbicide exposure, other than her unsubstantiated lay statements.

The appellant's third theory of entitlement is that the Veteran's GBM could be due to the Veteran's exposure to the anopheles mosquito during his service in Vietnam.  In support of this claim, the appellant submitted an internet article about GBM.  The article discusses causes of GBM, to include the following:

There is an association of brain tumor incidence and malaria, suggesting that the anopheles mosquito, the carrier of malaria, might transmit a virus or other agent that could cause glioblastoma.  

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In this case, however, even if the Board were to concede that the Veteran was exposed to the anopheles mosquito during his active service, the evidence of record does not reflect that the Veteran suffered from malaria during service or thereafter.  Such article does not discuss a relationship between exposure to mosquitos and the development of GBM, but rather a relationship between malaria caused by anopheles mosquito and the development of GBM.  Service treatment records are negative for any complaints or treatment for malaria, or any associated symptoms such as severe chills, high fever or prostration.  See Stedman's Medical Dictionary, 27th Ed. at 1056.  As detailed hereinabove, an August 1968 Report of Medical History reflects the examiner's notation of "no significant findings."  There is no support for the contention that the Veteran suffered from malaria during active service.  

Thus, the medical treatise evidence submitted does not provide support for a relationship between the Veteran's GBM and service, and cannot provide the basis for service connection.

Accordingly, the Board has reviewed the evidence of record to determine if service connection on another basis is warranted.  The Veteran's service treatment records contain no reports of GBM until over 40 years after separation from service.  The record contains no other evidence that GBM was present in service.  There is no evidence to support a finding that GBM is directly due to service.  

The Board has considered the appellant's contention that a relationship exists between the Veteran's cause of death and his active service.  The appellant, however, is not competent to offer an opinion as to the etiology of the Veteran's GBM as she does not have the requisite medical expertise.  Indeed, a claimant's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the record contains no suggestion of a causal link between the Veteran's cause of death and active service, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  In sum, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


